IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,061



                           EX PARTE RONALD SHIPP, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 14,911 IN THE 294 TH DISTRICT COURT
                         FROM VAN ZANDT COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction. Shipp v.

State, No. 12-94-00307-CR (Tex. App.–Tyler, July 28, 1995, no pet.).

        Applicant contends, among other things, that he pleaded guilty with the understanding that

he would be able to appeal the trial court’s ruling on his motion to suppress in cause number 14,703.

We remanded this application to the trial court for findings of fact and conclusions of law. The trial
                                                                                                       2

court found that the parties agreed that, as a condition of his guilty plea, Applicant would be allowed

to appeal the trial court’s ruling on his motion to suppress in cause number 14,703. The trial court

recommended that we grant Applicant an out-of-time appeal. We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.

14,911 from the 294th Judicial District Court of Van Zandt County. Applicant is ordered returned to

that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.



Delivered: December 17, 2008
Do Not Publish